Citation Nr: 1522337	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected chronic endometritis.

2.  Entitlement to service connection for an adjustment disorder with depressed mood (also claimed as social withdrawal and marked anxiety in social settings), to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected degenerative disc disease lumbar spine.

4.  Entitlement to service connection for cervical cancer.

5.  Entitlement to service connection for colon cancer. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to September 1982, and from December 1985 to June 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA RO in North Little Rock, Arkansas. 

The Board notes that the July 2010 notice of disagreement (NOD) also addressed the issue of service connection for a back condition.  However, the RO granted service connection for degenerative disc disease of the lumbar spine in a June 2013 rating decision.  This decision was a complete grant of benefits with respect to this issue of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue of service connection is no longer on appeal before the Board.

The Veteran testified at a local hearing before a Decision Review Officer (DRO) at the North Little Rock, Arkansas, RO in February 2011, and at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the North Little Rock, Arkansas, RO in August 2014.  Transcripts of these hearings have been associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO/VLJ fully explained the issues on appeal during the hearings.  Additionally, it is clear from the Veteran's testimony that she had actual knowledge of the elements that were lacking to substantiate her claims.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ/DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, in this case, neither the Veteran nor her representative has specifically indicated that she is unemployed or unemployable as result of the service-connected condition on appeal.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The issue of entitlement to service connection for adjustment disorder with depressed mood (also claimed as social withdrawal and marked anxiety in social settings), to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have any symptoms due to her service-connected chronic endometritis, nor does she require any treatment or medication. 

2.  The evidence of record does not reflect a current diagnosis of a disability of either hip. 

3.  The evidence of record does not reflect a current diagnosis of, or residuals related to, cervical cancer.

4.  Colon cancer is not shown by the evidence of record to have manifested within 1 year of discharge from service, nor is colon cancer shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected chronic endometritis have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.116, Diagnostic Code 7629 (2014).

2.  Service connection is not warranted for a bilateral hip disability.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).
3.  Service connection is not warranted for cervical cancer.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  Service connection is not warranted for colon cancer.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)
	
With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter from March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  These letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA orthopedic examination for the bilateral hip condition claim in May 2009.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's cervical cancer and colon cancer claims, the Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board notes that there is no competent evidence linking a current diagnosis or residuals of colon cancer or cervical cancer to service, and no lay evidence of continuity of symptomatology suggesting an association to service.  The Veteran has indicated that in-service cervical cancer eventually led to post-service colon cancer.  However, as will be discussed in greater detail below, the Board finds the Veteran is not competent to make such a link, and the claims file contains no evidence to support such an assertion.

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, as there is no competent evidence suggesting an association between current symptoms or disabilities and service, and no lay evidence as to the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was most recently provided a VA examination which addressed her chronic endometritis in April 2013.  There is no objective evidence indicating that there has been a material change in the severity of her service-connected disability since she was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis and malignant tumors are each listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issues of arthritis and malignant tumors.  

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate her for times since filing her claim when her disability may have been more severe than at other times during the course of her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
	
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Entitlement to a compensable evaluation for service-connected chronic endometritis.

In an August 2009 rating decision, the RO granted service connection for chronic endometritis and assigned a 0 percent evaluation, effective June 2, 2008, under Diagnostic Codes 7699-7629.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The Veteran is seeking a higher rating.

Diagnostic Code 7629 provides for a 10 percent disability rating where the endometriosis is manifested by pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent disability rating is assigned for cases where endometriosis has resulted in pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum schedular 50 percent disability rating is assigned where the evidence shows that the endometriosis has resulted in lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, Diagnostic Code 7629.
	
The Board has reviewed all pertinent evidence of record, to include the Veteran's VA examination reports, VA treatment records, and private treatment records.

Specifically, the Veteran underwent VA gynecological examinations in May 2009 and April 2013. 

In the May 2009 VA examination report, the examiner noted that the Veteran underwent cryotherapy due to a cervical biopsy in 1982.  She had a history of an intrauterine device (IUD) in 1979.  After it was removed 13 months later, she began having oligomenorrhea with a lightened period.  After unsuccessful fertility, she underwent infertility evaluations, including a hysteroscopic examination, which diagnosed her as having Asherman syndrome.  She was also diagnosed with hypothyroidism at that time.  Her first ectopic was in 1983, where her left tube was removed by exploratory laparotomy.  She continued to attempt pregnancies and had several spontaneous abortions with follow-up dilation and curettage (D&C) between that time and 1998, when she underwent another cervical biopsy for an abnormal pap smear.  No treatment was indicated.  She was diagnosed in 2003 with a rectal carcinoma and was treated with radiation and surgery at that time.  The IUD could possibly have been the cause of some of the ectopic pregnancies and certainly the Asherman syndrome is known to occur with chronic endometritis.  The examiner concluded that it is at least as likely as not that the IUD may have caused some chronic endometritis which led to the Asherman syndrome, and this could have increased her chances of spontaneous abortions, as well as ectopic pregnancies.  Her only ultrasound found in her claims file was in 1986, which showed no evidence of fibroids or other tumors or any abnormalities at that time. 

In a July 2009 addendum, the examiner noted that the Veteran developed Asherman's syndrome following chronic endometritis secondary to an IUD and also from multiple D&Cs for incomplete abortions.  There is no relationship between Asherman's syndrome and cervical cancer.  She did not develop any cervical cancer.  She had dysplasia, of which she had no recurrence.  There is no diagnosis presently of any type of cervical dysplasia.  Her last Pap smear was normal, and, at her age, she is menopausal, so there is no further evidence of Asherman's syndrome, since she no longer has menses. 

In an August 2009 contact note with the May 2009 VA examiner, the examiner indicated that the very atrophic and stenotic vaginal mucosa and fibrosis of the uterus were due to radiation treatment for colon cancer.  He went on to note that they are not residuals of chronic endometritis/Asherman's syndrome in service, and there are no residuals of chronic endometritis/Asherman's syndrome. 

In the April 2013 VA examination report, the Veteran was noted as having infertility, Asherman syndrome, and an abnormal pap in 1981.  The examiner noted that the Veteran had a CU-7 IUD placed in October 1979, which was expelled in June 1980.  She developed Asherman's syndrome in 1980 with infertility.  She underwent infertility treatments, which resulted in ectopic missed abortions.  She had a D&C in 1982 showing chronic endometritis.  She had an abnormal pap in 1981 followed by cryotherapy.  A biopsy showed only atypical cells with recurrent abnormal pap smears.  Upon examination, the examiner noted that the Veteran currently did not have symptoms related to a gynecological condition, including any disease, injuries, or adhesions of the female reproduction organs.  The examiner noted that the Veteran had 2 ectopies with partial salpingectomies and multiple D&C's for missed abortions, she had chemical-induced menopause, and she had complete atrophy of both ovaries.  The examiner concluded that the Veteran had a CU-7 in 1979, which was expelled.  There were possible intrauterine adhesions from this causing Asherman's.  This could result in early first trimester abortions.  This scarring would have been the result of the IUD, which would explain an endometrial biopsy showing chronic endometriosis.

With respect to granting an increased rating under Diagnostic Code 7629, the evidence of record does not reflect that the Veteran experiences pelvic pain, heavy or irregular bleeding, bowel or bladder symptoms, or lesions involving the bowel or bladder confirmed by laparoscopy.  As such, a compensable rating is not available under Diagnostic Code 7629.  While it seems she experienced a variety of symptoms in the past, the focus can only be on the symptoms shown since the grant of service connection in 2008.

However, the Board has considered alternative avenues through which the Veteran may obtain increased disability ratings.

The medical evidence discusses adhesions that developed after the IUD was expelled.  Any disease, injury, or adhesions of the uterus or the Fallopian tubes or the ovaries are all rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Diagnostic Codes 7610 through 7615).  A noncompensable rating is assigned where the symptoms do not require continuous treatment.  A 10 percent rating is assigned where the symptoms do require continuous treatment, and a 30 percent rating is assigned where that treatment does not control the symptoms.  Again, here, although the Veteran had a variety of symptoms in the past, the VA gynecological examinations show no such current symptoms or residuals, and it was expressly noted in the 2013 report that she does not require medication.

She has not had her uterus or ovaries removed, nor is there any prolapse or displacement of the uterus.  Although she does have atrophy of both ovaries (Diagnostic Code 7620), the 2013 VA examination indicates the etiology of this is the chemotherapy she underwent for her rectal cancer.  There is no suggestion the ovary atrophy is due in any way to the endometritis or Asherman's syndrome or adhesions that developed during service. 

However, the Board notes that the medical evidence states the Asherman's syndrome and the adhesions during service resulted in infertility.  Therefore, in a June 2013 rating decision, the RO granted entitlement to SMC based on loss of use of creative organ, effective June 2, 2008.  

In summary, the Board finds that although the Veteran clearly experienced a variety of gynecological symptoms and procedures as a result of the service-connected gynecological disorder, a claim for service connection was not received until 2008, so the disability rating applied now cannot compensate for past symptoms, but only for current disability.  She no longer has any symptoms due to the service-connected gynecological disorder, nor does she require any treatment or medication.  She has been granted compensation for the resulting infertility, however.  A compensable disability rating for the chronic endometritis cannot be assigned under any of the relevant Diagnostic Codes, as discussed above.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

2.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected degenerative disc disease lumbar spine.

The Veteran asserts that she has a bilateral hip condition as a result of her active duty service.  She testified at the August 2014 hearing that she injured her hips at the same time she injured her back while working on an aircraft while stationed at Altus Air Force Base.  In the alternative, the Veteran indicated in March 2009 that she was claiming a bilateral hip condition as secondary to her low back condition. 

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in her claim, the competent medical evidence of record does not show the Veteran to have a current diagnosis of  a disability of either hip.

The Veteran underwent a VA orthopedic examination in May 2009, at which she was noted as having a normal bilateral hip examination with normal x-ray reports.  The examiner noted that a lot of her hip complaints are referred pain from the spine.  The examiner noted that the Veteran does carry a diagnosis of fibromyalgia.  He went on to note that she had multiple tender points including pain over the hips, and this pain would very well be related to the fibromyalgia as well as the degenerative lumbar spine condition.   

The claims file contains no other medical evidence of record documenting a diagnosis pertaining to either hip.  A symptom alone, such as pain or numbness, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

Thus, without a specific diagnosis of a disability of either hip, there may be no service connection for this claimed disability on either a direct or a presumptive basis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

The Board notes that the claims file does contain a diagnosis of fibromyalgia.  However, the Veteran has given no indication that she wished to file an application to reopen her previously denied claim for service connection for fibromyalgia.  As such, the Board will confine this determination strictly to her new claim for service connection for a bilateral hip condition.  

The Board has considered the Veteran's contentions that she has a bilateral hip disability as a result of her active duty or related to her service-connected lumbar spine condition.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

While the Board finds that the Veteran is competent to report experiencing hip pain, she is not competent to state whether or not she actually has a diagnosis of a disability of either hip.  As such, the Veteran's lay assertions are far outweighed by the medical evidence of record.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a bilateral hip condition; therefore, the benefit-of-the-doubt rule does not apply.  The Veteran's claim of entitlement to service connection for a bilateral hip condition must be denied.  See 38 U.S.C.A §5107 (West 2002).

3.  Entitlement to service connection for cervical cancer.

The Veteran is seeking entitlement to service connection for cervical cancer.  She testified at the August 2014 hearing that she had cervical cancer during service and that she believed her post-service colon cancer was related to her cervical cancer, in that the tumor was essentially attached to the back of the uterus and eventually spread to the colon.

A review of the service treatment records reveals that biopsies of the endocervix, endometrium, and cervix were done in March 1981.  Results revealed benign fragments of endocervical glands; proliferative; and focal koilocytotic atypia.  A September 1987 service treatment record noted a history of mild to moderate cervical dysplasia, treated with cryosurgery.  A March 1989 service treatment record indicated that the Veteran was noted as being treated with surgery in May 1982 for cervical cancer, NCNS.  

The Veteran's post-service treatment records contain no evidence of diagnoses of or complications related to cervical cancer.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in her claim, the competent medical evidence of record does not show the Veteran to have a current diagnosis of cervical cancer or to have residuals or complications related to in-service cervical cancer.  

Thus, without a specific diagnosis of a current disability related to cervical cancer, there may be no service connection for this claimed disability on a direct or a presumptive basis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

The Board has considered the Veteran's contentions that her in-service cervical cancer eventually developed into post-service colon cancer.  The Board has also considered the Veteran's contentions at the September 2014 hearing that cervical cancer could have contributed to her fertility problems.  

While the Board has considered the Veteran's lay assertions, the Board ultimately finds that the Veteran, as a layperson, is not capable of linking two separate types of cancer that developed 20 years apart.  There is no indication in the claims file that she has medical training or expertise that would render her competent to make such a link.  Likewise, she is also not competent to link cervical cancer to fertility problems, particularly in light of the May 2009 VA opinion and July 2009 VA addendum discussed above, which indicated that the Veteran's infertility was related to her in-service IUD and Asherman's syndrome, which was not related to cervical cancer.

Therefore, as the medical evidence of record does not reflect that the Veteran has a current diagnosis of cervical cancer or residuals of cervical cancer, and the Veteran is not competent as a lay person to link two separate types of cancer that developed 20 years apart or to diagnose herself with residuals of cervical cancer, service connection cannot be granted.  

As the preponderance of the evidence is against the claim for service connection for cervical cancer, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

4.  Entitlement to service connection for colon cancer.

The Veteran is seeking entitlement to service connection for colon cancer.  She testified at the August 2014 hearing that she had cervical cancer during service and that she believed her colon cancer was related to her cervical cancer, in that the tumor was essentially attached to the back of the uterus and eventually spread to the colon.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of colon cancer. 

The Veteran's post-service treatment records reflect that she was diagnosed with and treated for squamous cell carcinoma of the rectum and tumor infiltration in the peri-rectal fat in 2004.  The Veteran was noted in a December 21, 2004, private treatment record from Arkansas Oncology Associates as being in complete clinical remission with no evidence of recurrent tumor.  In an October 2006 private treatment record from Arkansas Oncology Associates, the Veteran was noted as having squamous cell carcinoma of the rectum.  It was noted she had a large lesion that responded incredibly well to 5-FU infusion, platinum, and Mitomycin with 5-FU infusion and platinum during radiation therapy.  It was noted she remained in complete remission. 

In an August 2009 contact note with a VA examiner who conducted a May 2009 VA gynecological examination, the examiner indicated that the very atrophic and stenotic vaginal mucosa and fibrosis of the uterus were due to radiation treatment for colon cancer.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2014).  Currently, there is no medical evidence of record suggesting that the Veteran had colon cancer during service or relating a current diagnosis or residuals of colon cancer to service.  

With regard to lay evidence, the Veteran suggests that an in-service diagnosis of cervical cancer turned into a post-service diagnosis of colon cancer over 20 years later.  While the Board has considered the Veteran's lay assertions, the Board ultimately finds that the Veteran, as a layperson, is not capable of linking two separate types of cancer that developed 20 years apart.  There is no indication in the claims file that she has medical training or expertise that would render her competent to make such a link.

Additionally, the Veteran has not offered consistent statements asserting a continuity of symptomatology pertaining to the colon cancer or a malignant tumor to service.  As such, such assertions under 38 C.F.R. § 3.303(b) need not be considered.

Therefore, as the medical evidence of record does not reflect that the Veteran developed colon cancer during service or as a result of service, the Veteran has not offered consistent statements asserting a continuity of symptomatology pertaining to the colon cancer since service, and the Veteran is not competent as a lay person to link two separate types of cancer that developed 20 years apart, service connection cannot be granted.  

As the preponderance of the evidence is against the claim for service connection for colon cancer, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

5.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disability is contemplated by the schedular criteria of the rating currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for her service-connected disability.  There is nothing unusual or exceptional about the symptoms she has due to her endometritis.  The Veteran's service-connected chronic endometritis is manifested by complaints of infertility.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disabilities, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to a compensable evaluation for service-connected chronic endometritis is denied.

Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected degenerative disc disease lumbar spine is denied.
Entitlement to service connection for cervical cancer is denied.

Entitlement to service connection for colon cancer is denied.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Veteran is seeking service connection for an adjustment disorder with depressed mood.  Specifically, the Veteran testified at the August 2014 hearing that she was depressed in service due to such issues as multiple miscarriages, complications involving an IUD, and issues with a supervisor.  She also suggested that her service-connected back disability contributed to her depression.

A review of the service treatment records reveals that the Veteran reported depression or excessive worry on a March 1989 Report of Medical History.  Additionally, the Veteran's service treatment records noted depression or excessive worry since childhood with no treatment sought.

In May 2009, the Veteran underwent a VA mental disorder examination, at which she was diagnosed with an adjustment disorder with depressed mood.  The examiner noted that the Veteran denied depression, although she did appear to be depressed.  The examiner indicated that he believed that the depression was virtually daily and had persisted for at least 6 months.  She appeared to have had a history of depression beginning in 2003, and that it was unclear from her report when that depression ended that began in 2003.  No further opinion was provided regarding the etiology of this disability.   

In March 2013, the Veteran underwent another VA mental disorder examination, at which the examiner noted that the Veteran did not have and had not ever been diagnosed with a mental disorder.  This examination report did not discuss the May 2009 diagnosis of adjustment disorder with depressed mood, nor did this examination report discuss any other medical evidence of record.  For example, the Veteran was diagnosed with adjustment disorder with depressed mood in a February 2005 treatment record from Counseling Services of Jacksonville, and she reported depression in an August 1996 medical record from Foundation Health Federal Services, Inc. 

In light of the fact that the May 2009 VA examiner did not discuss the etiology of the Veteran's diagnosed psychiatric condition, and the March 2013 VA examiner did not acknowledge the Veteran's previous psychiatric diagnoses, the Board finds that a new VA examination is necessary for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).


The Veteran also testified that she receives mental health treatment through VA.  At the time of the 2011 DRO hearing, she also referenced VA treatment.  There are no VA outpatient records currently in the paper or electronic file.  At the time she filed her claim in 2008, she referenced private mental health treatment, but not VA.  The VA examination from 2009 does not indicate whether she was receiving any treatment.  The exact date she started receiving mental health treatment from VA is not currently known, but it appears to be at some point after she filed her claim.  Therefore the Board will instruct the RO to obtain records for any treatment since 2008.  If the Veteran received VA mental health treatment prior to 2008, she should advise the RO so that accurate records can be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA mental health treatment records from Little Rock dated from 2008 to the present.

2. Only after obtaining any available VA mental health records, then schedule the Veteran for a VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner is asked to respond to the following:

a. Diagnose the Veteran with all current psychiatric disabilities.  

b. Is it at least as likely as not that any diagnosed psychiatric disabilities began in, or were caused by, her service? 

c. Is it at least as likely as not that any diagnosed psychiatric disabilities were caused or aggravated (that is, worsened) by a service-connected disability, to specifically include degenerative disc disease of the lumbar spine or chronic endometritis? 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


